Citation Nr: 1601544	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-19 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for portal hypertension, to include as secondary to hepatitis C.

4. Entitlement to service connection for varices of the abdomen and esophagus, to include as secondary to hepatitis C.

5. Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C.

6. Entitlement to service connection for posttraumatic stress disorder (PTSD).

7. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

8. Entitlement to service connection for headaches.
9. Entitlement to service connection for chronic fatigue syndrome, to include as secondary to hepatitis C.

10. Entitlement to service connection for residuals of internal bleeding, to include as secondary to hepatitis C.

11. Entitlement to service connection for a traumatic brain injury (TBI).

12. Entitlement to service connection for a sleep disorder.

13. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Stacy Penn Clark, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
In November 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO in St. Petersburg.  A transcript of that proceeding is of record.

The issues of entitlement to service connection for portal hypertension, varices of the abdomen and esophagus, cirrhosis of the liver, chronic fatigue syndrome, residuals of internal bleeding, a TBI, headaches, a sleep disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 2000 rating decision denied service connection for hepatitis C; the Veteran did not appeal that decision, nor was new and material evidence received within one year of its issuance.

2. The evidence received more than one year since the November 2000 rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for hepatitis C.

3. Hepatitis C was incurred in service.

4. The competent medical evidence of record indicates that the Veteran does not have a current diagnosis of PTSD.

5. An acquired psychiatric disorder other than PTSD, to include mood disorder, is proximately due to hepatitis C.


CONCLUSIONS OF LAW

1. The November 2000 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. Evidence received more than one year since the November 2000 rating decision is new and material, and the claim of entitlement to service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for hepatitis C are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5. The criteria for secondary service connection for an acquired psychiatric disorder, to include mood disorder, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the fully favorable disposition with respect to all the other issues decided herein, the Board will only address VA's duties to notify and assist with respect to the issue of service connection for PTSD, as that is the only disability for which service connection is being denied.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

VA's duty to notify has been satisfied through a notice letter dated in October 2009, which fully addressed all notice elements.  The October 2009 letter informed the Veteran of what evidence was required to substantiate his claim for service connection, and advised the Veteran of his and VA's respective duties for obtaining evidence, as well as the process by which disability ratings and effective dates are assigned.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  
Regarding the duty to assist, service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  Additionally, the Veteran was provided with a VA examination in December 2009 to assess the nature and etiology of any acquired psychiatric disability.  The Board finds this examination adequate, as the examiner reviewed the record, performed an appropriate examination and explained why the Veteran does not meet the criteria necessary for a diagnosis of PTSD.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Indeed, the Veteran has not argued that the December 2009 VA examination is somehow inadequate.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

A. New and Material Evidence

A final claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for hepatitis C was denied in a November 2000 rating decision because there was no evidence that hepatitis C was related to service.  The Veteran did not appeal the November 2000 rating decision, and new and material evidence was not received within one year of that decision.  Thus, the November 2000 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

At the time of the November 2000 rating decision, various treatment records and service treatment records (STRs) were of record.  Regarding new evidence, the Board's focus is directed towards the May 2010 opinion of VA physician A.J.A., M.D., who concluded that it was more likely than not that hepatitis C was related to service.  This evidence was not previously considered by decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Thus, the claim is reopened.

B. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
 § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004). 

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

1. Hepatitis C

Regarding hepatitis C, service connection is warranted on a direct basis.

At his December 2009 VA examination, the Veteran was diagnosed with hepatitis C.  Thus, the first element of service connection is met.

Regarding the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran asserts that he was exposed to needle sticks during service, while working as a medic.  See Board Hearing Transcript (Tr.) at 14.  The Veteran also testified that he did not wear gloves while performing his duties as a medic in Germany.  See Board Hearing Transcript (Tr.) at 12-13.  The Veteran corroborated this statement through a statement from B.S., R.N., who explained that she served as a medic in Germany during the same time as the Veteran and she was told not to wear gloves.  See January 2014 E-Mail Correspondence of B.S., R.N.  This practice was implemented to not offend patients.  See id.  The Veteran is competent to attest to the fact the he was exposed to needle sticks in service and that he did not wear gloves while performing his duties as a medic.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Further, the Board finds the Veteran's assertions credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Board charged with assessing the credibility and probative value of evidence).  The Veteran has consistently stated that he experienced needle sticks during service, and this type of injury is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  As such, the Board finds that the Veteran experienced needle sticks in service while performing his duties as a medic.

Regarding the third element of service connection, or nexus, the Board notes that the December 2009 VA examiner opined that it was less likely than not that hepatitis C was caused by service.  The examiner explained that a separation examination did not show liver abnormalities and there was no documentation of blood exposure in service.  The examiner also stated that the Veteran had other risk factors, including alcohol and illicit drug use.  The examiner further stated that the Veteran worked as a paramedic following service.

The Board finds persuasive the Veteran's argument that the December 2009 opinion is inadequate.  See November 2015 BVA Hearing Memorandum.  First, the Veteran is correct that the lack of documentation of hepatitis C is not a sufficient basis for concluding that hepatitis C was not incurred in service.  Indeed, the Board has found the Veteran's contentions that he experienced needle sticks in service credible.  Further, VBA Fast Letter 04-13 (June 29, 2004) explains that the highest risk factor for contracting hepatitis C is through exposure to blood and blood products.  See also Board Hearing Tr. at 3.  Also, the Veteran has consistently stated that he has not engaged in any intravenous drug use.  See id. at 16.  Finally, the Veteran testified that after leaving active duty and working as a paramedic and firefighter as a civilian, protocols changed and more safeguards, which were not in place during service, were followed to prevent against contact with another individual's blood.

Given those arguments, the Board finds the December 2009 opinion of no probative value.  Indeed, the examiner relied heavily on the fact that hepatitis C and liver problems were not shown during service.  Further, the examiner relied on the fact that the Veteran may have misrepresented his history of alcohol and/or marijuana use.  However, the Veteran has never claimed, nor is there any evidence, that he used intravenous drugs.  Finally, while the Veteran may have had a risk of contracting hepatitis C post-service given his employment history, the Board finds the Veteran's statements regarding improved protocols after service credible.  Thus, given those items, the Board finds the December 2009 VA examiner's opinion of minimal probative value.  See Caluza, 7 Vet. App. at 511.

As discussed above, Dr. A.J.A. concluded in a May 2010 opinion that it was more likely as not that hepatitis C was related to military service.  As rationale, Dr. A.J.A. explained that the Veteran was a medic in Germany form 1976 to 1979, which is a significant risk factor for hepatitis C.  It was also noted that the Veteran reported exposure to blood and accidental needle sticks.  Dr. A.J.A. also highlighted the fact that the Veteran attempted to resuscitate a patient who was vomiting blood.  Thus, the Board finds Dr. A.J.A.'s opinion probative as it supported by a thorough and cogent rationale.  

The Board also notes that a November 2013 medical opinion where, after a review of the Veteran's post-service treatment records, it was concluded that it was as least as likely than not that hepatitis C was related to service.  As rationale, the provider explained that the Veteran experienced accidental needle sticks and blood exposure while in service, which may result in an individual contracting hepatitis C.  This opinion, however, is of limited probative weight as the examiner merely stated that needles sticks and blood exposure may result in an individual contracting hepatitis C.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).

Given the above, the weight of the evidence supports a finding that hepatitis C is related to service.  As discussed above, the December 2009 VA examiner's opinion is inadequate.  The weight of the probative evidence, including Fast Letter 04-13 and Dr. A.J.A.'s opinion, is in favor of a finding that hepatitis C is related to service.  Thus, service connection for hepatitis C is warranted.  

2. PTSD

Regarding PTSD, service connection requires medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria.  Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5).  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308 (March 19, 2015).  As the instant appeal was certified to the Board in January 2013, the DSM-IV is applicable.

In any event, the Veteran has not been diagnosed with PTSD under either the DSM-IV or DSM-5 criteria.  Treatment records do not reflect a diagnosis of PTSD.  Further, a December 2009 VA psychiatric examiner did not diagnose the Veteran with PTSD and the examiner explained why a diagnosis of PTSD was not appropriate under the DSM criteria.  Finally, the Veteran himself conceded that he has never been diagnosed with PTSD.  See Board Hearing Tr. at 24.

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current diagnosis of PTSD, service connection must be denied.

3. Acquired Psychiatric Disorder other than PTSD

Regarding an acquired psychiatric disorder other than PTSD, service connection is warranted on a secondary basis.  At his December 2009 VA examination, the Veteran was diagnosed with mood disorder due to chronic hepatitis C infection.  The examiner explained that the Veteran's psychiatric problems, including his diagnosed mood disorder, are at least as likely as not is related to the Veteran's in-service hepatitis C infection, in that the Veteran had a sudden and unprecedented depressive reaction when he was first informed of his hepatitis C diagnosis.  The examiner's opinion is through and based on a cogent rationale and is therefore probative.  See Caluza, 7 Vet. App. at 511.

There is no evidence counter to the December 2009 VA examiner's opinion.  As there is no evidence against the claim, the weight of the evidence shows that an acquired psychiatric disorder other than PTSD, to include mood disorder, is related to the Veteran's now service-connected hepatitis C.  Thus, service connection for such is warranted on a secondary basis.  38 C.F.R. § 3.310.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hepatitis C is reopened.

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a mood disorder, is granted.

REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Regarding internal bleeding of the abdomen and esophagus, the evidence of record indicates that there may be a disability manifested by internal bleeding associated with the Veteran's hepatitis C.  See July 2000 Treatment Record of Dr. S.S., M.D.; see also June 2008 record from Ellis Memorial Hospital.  Additionally, at the time of his hearing, the Veteran reported that he was recently hospitalized for internal bleeding.  These records should be secured, as well as a VA medical opinion to determine the nature and etiology of any residuals of internal bleeding.  Nexus opinions regarding secondary service connection are also required on the claims for portal hypertension, varices of the abdomen and esophagus, and cirrhosis of the liver.  

Regarding chronic fatigue syndrome, a VA examination is required.  The Veteran has reported a significant amount of fatigue.  See Board Hearing Tr. at 19-20.  Further, a December 2009 VA psychiatric examiner noted daily fatigue due to the Veteran's hepatitis C infection.  A VA examination is therefore necessary to determine the nature and etiology of any chronic fatigue disability associated with hepatitis.

Regarding a TBI and headaches, a VA examination is also required.  The Veteran has sought treatment at a VA TBI clinic, and has reported headaches in service and currently.  See Board Hearing Tr. at 25-6.  The Veteran also testified to being near loud blasts during service.  See id at 26.  Given those contentions, a VA examination is necessary to determine the nature and etiology of any TBI and headache disability.

Regarding a sleep disorder, a VA examination is required.  The Veteran reported problems breathing and gasping for air during service.  See December 1978 Service Treatment Record.  Further, the Veteran related his difficulty sleeping to stress.  See Board Hearing Tr. at 29-30.  As such, a VA examination is necessary to determine the nature and etiology of any sleep disorder present.

Regarding a TDIU, while the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one (see 38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013)), the Board finds that the Veteran should be afforded a VA Social and Industrial Survey that provides a full description of the effects of all his service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

As the matter is being remanded, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from April 2012 forward.

2. With any necessary assistance from the Veteran, obtain records of the Veteran's recent hospitalization for internal bleeding.  See Board Hearing Tr. at 21.

3. Then refer the claims file to a physician to determine the nature and etiology of any residuals of internal bleeding, as well as the etiology of portal hypertension, cirrhosis of the liver and varices of the abdomen and esophagus.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  No examination of the Veteran is needed, unless the examiner determines otherwise.

The examiner should opine as to the following:

(a) Does the Veteran currently suffer from any disability manifested by internal bleeding?  See July 2000 Treatment Record of Dr. S.S.; see also June 2008 record from Ellis Memorial Hospital.

(b) If so, is it at least as likely as not (50 percent or greater probability) that such disability manifested by internal bleeding is (1) caused or (2) aggravated beyond the normal progression of the disease by service-connected hepatitis C?

(c) Is it at least as likely as not (50 percent or greater probability) that portal hypertension is (1) caused or (2) aggravated beyond the normal progression of the disease by service-connected hepatitis C?

(d) Is it at least as likely as not (50 percent or greater probability) that cirrhosis of the liver is (1) caused or (2) aggravated beyond the normal progression of the disease by service-connected hepatitis C?

(e) Is it at least as likely as not (50 percent or greater probability) that varices of the abdomen and esophagus are (1) caused or (2) aggravated beyond the normal progression of the disease by service-connected hepatitis C?

Comprehensive rationales must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4. Then schedule the Veteran for VA examination to determine the nature and etiology of any TBI and headache disability.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner should opine as to the following:

(a) Does the Veteran currently suffer from a TBI?

(b) If so, is it at least as likely as not (50 percent or greater probability) that TBI had its onset in service or is otherwise related to service, to include as a result of close proximity to blasts during service?

(c) Does the Veteran currently suffer from a current headache disability?

(d) If so, is it at least as likely as not (50 percent or greater probability) that any diagnosed headache disability had its onset in service or is otherwise related to service, to include conceded (but undocumented) headaches therein?

(e) Is it at least as likely as not (50 percent or greater probability) that any diagnosed headache disability is (1) caused or (2) aggravated beyond the normal progression of the disease by service-connected hepatitis C? 

Comprehensive rationales must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

5. Then schedule the Veteran for VA examination to determine the nature and etiology of any chronic fatigue disability and sleep disorder.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner should opine as to the following:

(a) Does the Veteran currently suffer from a diagnosable sleep disorder?

(b) If so, is it at least as likely as not (50 percent or greater probability) that any diagnosable sleep disorder had its onset in service or is otherwise related to service, to include documented problems breathing and gasping for air therein?

(c) Is it at least as likely as not (50 percent or greater probability) that any diagnosable sleep disorder is (1) caused or (2) aggravated beyond the normal progression of the disease by service-connected hepatitis C and/or acquired psychiatric disorder, including mood disorder?

(d) Does the Veteran currently suffer from any diagnosable condition manifested by chronic fatigue?

(e) If so, is it at least as likely as not (50 percent or greater probability) that such chronic fatigue disability is (1) caused or (2) aggravated beyond the normal progression of the disease by service-connected hepatitis C and/or acquired psychiatric disorder, including mood disorder? 

Comprehensive rationales must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

6. Then schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability.  The claims folder contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

7. Then, readjudicate the appeal, and issue a supplemental statement of the case, as appropriate.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


